Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 4-28 are directed to  an expression cassette comprising a nucleic acid encoding a protease variant which
 (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO:1, 
(ii) has at least one amino acid substitution at a position selected from S104L, N 102S/F, S106T, N107T/l, G1321, G134K, D160E or Y167R, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO:1 and 
(iii) exhibits a polyester degrading activity; methods of expressing said nucleic acid,  expression cassettes comprising said nucleic acid, expression product thereof, compositions, plastic compounds and master batches comprising said expression product and methods of degrading a plastic product utilizing said expression product.
Claimed nucleic acid encoding the above mentioned protease variant is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said nucleic acid is also non-obvious.
Since said nucleic acid is both novel and non-obvious, expression cassettes comprising said nucleic acid, methods of expressing said nucleic acid,  expression product thereof, compositions, plastic compounds and master batches comprising said expression product and methods of degrading a plastic product utilizing said expression product are also novel and non-obvious.
Claims 1-2, and 4-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656